Title: To George Washington from Major General Philemon Dickinson, 14 June 1778
From: Dickinson, Philemon
To: Washington, George


                    
                        Dear Sir
                        Trenton [N.J.] June 14th 1778
                    
                    A very Intelligent young Man, who left Philadelphia yesterday afternoon at 3, OClock, gave me the following intelligence—that the Enemy for several Nights past, had been crossing over to the Jerseys, the greater part of their Army, supposed to be on this side, the River—more officers than Soldiers, walking the Streets, those in the City uneasy at their situation—many Artillery Waggons had crossed, he saw near one hundred standing on the different Wharfs, for the same purpose. about seventy Sloops & Schooners fitted for Horses—some of them had fallen down—several officers, belonging to the Roman catholick regiment, with whom he was acquainted, offer’d to resign their Commissions, but were refused—much distressed on the occasion—no Guards on the Frankford road, beyond the Redoubts—Bird a Butcher, an american, supposed to be, between 30 & 33 years of age, about 5 feet 2 Inches high—swarthy complexion—& Rhines, a Roman catholick; an Irish man, about 40 years of age, 5 feet 7 Inches high—very full faced—have both been employed as Spies for a long time past, & have been frequently in your Excellencys Camp. The Informants, lived next door to one of those men & is well acquainted with his Mother, who has often expressed great concern, at her Son’s conduct.
                    General Maxwell informs me, there are on this side the River, 300 two Horse & 110 four horse Waggons, nothing more particular. I have the honor to be, Your Excellency’s most Obdt
                    
                        Philemon Dickinson
                    
                    
                        P.S. Col: Moylan takes charge of the Turtle.
                    
                